Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Election/Restrictions
Applicant’s election without traverse of Invention I in the reply filed July 21, 2022 is acknowledged.  Claims 11-20 drawn to the non-elected invention(s) have been withdrawn from examination for patentability.  

Specification
The Abstract stating “is provided.  Embodiments” uses a phrase which can be implied; the phrase should be deleted.  A new Abstract with an amendment to the Abstract to remove such an implied phrase is required and must be presented on a separate sheet, apart from any other text.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-2 and 6-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN104391189B to Ding et al. (English translation attached).
With respect to claim 1, CN104391189B discloses in Fig. 4 a fault-identifying neural network for a photovoltaic (PV) array, comprising: 
an input layer (e.g., the leftmost layer in Fig. 4 receiving G, T, P, and V inputs) configured to receive measurements from the PV array (e.g., p. 5 ll. 16-28); 
a hidden layer (e.g., the center layer between the leftmost layer in Fig. 4 receiving G, T, P, and V inputs and the output layer on the right of Fig. 4 outputting FS and O) configured to analyze the received measurements (e.g., p. 6 ll. 11-13 and p. 7 ll. 49-52; and 
a decision layer (e.g., the output layer on the right of Fig. 4 outputting FS and O) configured to classify a type of fault among a plurality of types of fault in the analyzed measurements (e.g., p. 8 ll. 48-52).  
With respect to claim 2, the fault-identifying neural network comprises a multilayer perceptron (e.g., p. 1 ll. 4-15).  
With respect to claim 6, the fault-identifying neural network is further configured to classify the type of fault by assessing the received measurements of complete shading, partial shading, a short circuit, and standard test conditions (e.g., p. 1 ll. 4-7) of the PV array.  
With respect to claim 7, the fault-identifying neural network is further configured to classify the type of fault on a per-PV module basis (e.g., p. 1 l. 15).  
With respect to claim 8, the measurements from the PV array are received by the input layer as a feature vector (e.g., p. 8 ll. 35-47) comprising a plurality of measurements for a plurality of PV features.  
With respect to claim 9, the plurality of PV features comprises open circuit voltage (e.g., p. 5 l. 31) and short circuit current (e.g., p. 3 l. 46) and temperature (e.g., p. 8 l. 43).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over CN104391189B to Ding et al. (English translation attached).
With respect to claim 3, CN104391189B discloses training the system according to training sample (e.g., p. 6 ll. 19-20) but fails to explicitly disclose that in forward propagation, the fault-identifying neural network predicts an output comprising the type of fault; and in backpropagation, the fault-identifying neural network adjusts its parameters based on prediction errors.  However, it was notoriously well known to a person of ordinary skill in the art before the effective filing date of the claimed invention that a training of a system may include a forward propagation in which the system predicts an output comprising the type of fault and a backpropagation in which its parameters are adjusted based on prediction errors; an official notice of the foregoing fact is hereby taken.  Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to perform the training of the system based on training sample in CN104391189B using the notoriously well-known method because the training of the system based on training sample in CN104391189B requires a specific implementation in practice and the notoriously well-known method provides such a specific implementation. 

Allowable Subject Matter
Claims 4-5 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jung KIM whose telephone number is (571)270-7964.  The examiner can normally be reached on M-F from 9AM to 5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Lincoln Donovan, can be reached at (571)272-1988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JUNG KIM/
Primary Examiner, Art Unit 2842